Citation Nr: 1629968	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  13-07 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.
 
2.  Entitlement to service connection for traumatic brain injury (TBI).

3.  Entitlement to service connection for temporomandibular joint disorder (TMJD).

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to medications taken for treatment of service-connected disorders or exposure to Gulf War environmental hazards.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for neck pain and tingling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from March 1993 to June 1993 and from February 1994 to January 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, and St. Paul, Minnesota, respectively.  Jurisdiction currently resides with the St. Petersburg, Florida RO.

In April 2016, the Veteran provided testimony at a videoconference hearing.  A transcript of the hearing is of record.

In June 2016, the Veteran submitted additional evidence pertaining to his claim for service connection for TBI without a waiver of initial RO consideration of the newly submitted evidence.  However, this evidence is subject to initial review by the Board, since the Veteran perfected his appeal with respect to this claim on February 20, 2013, and did not request that the agency of original jurisdiction (AOJ) initially review the evidence.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165  (amending 38 U.S.C.A. § 7015(e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).  Thus, the Board accepts this evidence for inclusion in the record.

The issues of entitlement to service connection for a low back disorder, TBI and TMJD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2016, prior to the promulgation of a decision by the Board, the Veteran withdrew from appeal the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for neck pain and tingling. 

2.  In a February 2005 rating decision, the RO denied the Veteran's claim for service connection for a low back disorder. 
 
3.  Evidence received since the February 2005 rating decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a low back disorder, and raises a reasonable possibility of substantiating the claim.

4.  The Veteran has GERD that is aggravated by medications used to treat his service-connected disorders.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to compensation under 38 U.S.C.A. § 1151 for neck pain and tingling have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  As new and material evidence has been received, the criteria for reopening the claim for service connection for a low back disorder are met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for GERD have been met.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim for service connection for a low back disorder and grants entitlement to service connection for GERD, which constitutes a complete grant of the claims.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to these claims.

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  The Veteran, at the April 2016 videoconference hearing expressed his desire to withdraw his claim for compensation under 38 U.S.C.A. § 1151 for neck pain and tingling, hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

New and Material Evidence Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510   (1992).

The Veteran's claim was denied in a February 2005 RO decision.  The basis for the denial was that the evidence of record at that time indicated that the Veteran did not have a current diagnosis of a low back disorder.  Although the Veteran was notified of the RO decision, he did not appeal.  As such, the February 2005 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).

Current medical records, to include VA examination reports, show that the Veteran was been diagnosed as having lumbar strain.  This evidence is new and material because it shows that the Veteran has a currently diagnosed low back disorder.  As the new evidence addresses the reason for the prior denial, it is material and the claim may be reopened.

Service Connection Claim

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran is seeking service connection for GERD, to include as secondary to medication that he takes for treatment of his service-connected conditions of PTSD, check and neck rash, left injury.  The Veteran also claims that his GERD is due to exposure to environmental hazards during the Gulf War. 

The medical evidence of record shows that the Veteran is currently diagnosed as having GERD.

In a November 2014 VA examination report, the examiner opined that the Veteran's GERD was as least as likely as not aggravated beyond its natural progression by medication that he takes for treatment of his service-connected disorders (such medications include NSAIDS, Gabapentin, Baclofen and Tramadol).  The examiner explained that the medication causes overlapping side effect symptoms with GERD, including nausea and vomiting.  The examiner further stated that with increased symptoms of gastritis, the gastric emptying time is more likely than not increased and that intra-abdominal pressure may increase.  If this happened, the propensity for GERD would increase. 

In this case, there is competent and probative medical evidence that the Veteran's GERD is aggravated by medications taken for treatment of his service-connected disabilities.  There is no differing opinion of record.   Accordingly, service connection for GERD is warranted on a secondary basis.  38 C.F.R. § 3.310. 

As service connection has been granted on an aggravation basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2002).


ORDER

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for neck pain and tingling is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened.

Service connection for GERD is granted.


REMAND

The Veteran's reopened claim for a low back disorder and the remaining claims on appeal warrant further development.

Low Back Disorder

The Veteran has a current diagnosis of a lumbar spine disorder which he alleges was incurred during service.  At the April 2016 Board hearing, the Veteran testified that he injured his back during service when he tumbled down a ladder, hit a log and then plummeted approximately 30 feet to the ground.  He stated that he did not seek medical attention at the time because he was training for Special Forces and he was afraid of being disqualified due to the injury.  He also feels like his current back condition is related to lifting heavy equipment parts while working on vehicles and M-1 tanks.    

In the alternative, he contends that a lumbar spine disorder is secondary to his service-connected left knee disorder.  

VA examinations of the spine were conducted in December 2011 and June 2014, however, these reports only addressed the claim on a secondary basis.   Accordingly, there is no opinion of record on a direct incurrence basis, that includes consideration of the Veteran's statements noted above of in-service injuries to his low back.  Therefore, remand is warranted for further VA opinion.



TBI

The Veteran contends that TBI is a result of injury in service.  He reports that he hit his head in 1996, before deployment to Bosnia.  Specifically, he states that he was hit by a steel hatch while working on a vehicle.

The Veteran was afforded a VA examination in December 2012.  The examiner provided a diagnosis of TBI but provided a negative nexus statement.  In providing a rationale, the examiner noted that lack of treatment for a head injury in the service treatment records.  The remaining portion of the rationale is confusing and appears to focus on the whether the Veteran actually has TBI.  Thus, the Board finds the December 2012 examination report to be inadequate.

In addition, in a June 2016 statement, a VA physician opined that the Veteran's TBI is due to a brain injury during service in 1996.  The physician, however, did not provide a rationale. 

In light of the above, the Board finds that further opinion and clarification is warranted.

TMJ

The Veteran contends that he currently suffers from a jaw condition as a result of undergoing dental treatment during service.

The service treatment records confirm extraction of the Veteran's wisdom teeth in May 1994.  The records further document that he returned to the clinic in August 1994 for evaluation of an abscess and subsequent removal of a small sequestrum bone fragment.  The documents also show treatment for a fungal infection on the left side of the chin in April 1998.  

On VA examination in May 2014, the Veteran was diagnosed as having TMJD.  The examiner, however, provided a negative nexus statement and with respect to a rationale referenced the lack of service treatment records documenting any complaints pertaining to TMJD.  Moreover, the examiner also noted that the extraction and fungal infection are documented but these events did not provide any nexus to the TMJD symptomatology many years later.  The Board finds the examiner's statement conclusory as he did not provide any explanation as to why such treatments during service did not result in the Veteran's current TMJD.  Thus, the Board finds that further opinion and clarification is warranted.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA medical examination for the purposes of determining the nature and etiology of any current low back disorder.  The claims file must be provided to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, including the service treatment records, the examiner should provide an opinion as to whether a low back disorder is at least as likely the result of a disease or injury, if any, in service as opposed to its being more likely the result of some other cause or factors.

In rendering this medical opinion, the examiner is asked to comment on the Veteran's contentions of injuring his low back when he fell off a ladder and of further back strain from carrying heavy equipment while working on vehicles and tanks. 

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 
  
2.  The Veteran should be afforded a VA medical examination for the purposes of determining the nature and etiology of any current TBI.  The claims file must be provided to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, including the service treatment records, the examiner should provide an opinion as to whether any TBI is at least as likely the result of a disease or injury, if any, in service as opposed to its being more likely the result of some other cause or factors.  If the examiner concludes that the Veteran does not currently have TBI, a full explanation should be provided, to include addressing whether TBI was present at any time since service.  

In rendering this medical opinion, the examiner is asked to comment on the Veteran's report of a head injury in which a steel hatch hit his head in 1996. 

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review

3.  The Veteran's claims file should be forwarded to a VA examiner who conducted the May 2014 dental and oral conditions examination for preparation of an addendum opinion addressing the following:

Whether it is at least as likely as not that the Veteran's TMJD is etiologically related to the Veteran's active service, including whether it is etiologically related to the a tooth extraction in service and/or fungal infection. 

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.


4.  After completing the requested action, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal in light of all pertinent evidence and legal authority. 

5.  If the benefits sought on appeal remain denied, the AOJ must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for any determination, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


